Citation Nr: 9908427	
Decision Date: 03/27/99    Archive Date: 03/31/99

DOCKET NO.  97-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to February 
1987, and died on July [redacted], 1997 of what was diagnosed as 
hypertensive and atherosclerotic heart disease.  The 
appellant is the veteran's widow.  

This matter arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


REMAND

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  However, the Board finds 
that additional development is necessary before the case can 
be properly adjudicated.  

In November 1998, the Board referred the case to the Veterans 
Health Administration (VHA) for an expert medical opinion to 
determine whether it was least as likely as not that the 
veteran's cause of death, listed on his death certificate as 
hypertensive and atherosclerotic heart disease, was incurred 
in service.  In his medical opinion dated in December 1998, 
the VA medical examiner suggested that in order to address 
the Board's query properly, it would be necessary to review 
the actual emergency room treatment records pertaining to the 
veteran's physical status at the time of his death on July 
[redacted], 1997.  Accordingly, as the Board finds the appellant's 
claim to be well grounded, the VA has the duty to assist the 
veteran with development of additional evidence, and finds 
that it is necessary to obtain and associate those emergency 
room treatment records with the claims file.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (1997).  

Therefore, in light of the following, and in order to fairly 
and fully adjudicate the appellant's claim, the case is 
REMANDED to the RO for the following action:  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of treatment from the Wayne 
Hospital Emergency Room pertaining to 
treatment of the veteran on the day of 
his death, July [redacted], 1997.  If those 
records are not available, the RO should 
so indicate.  

2.  The RO should review the appellant's 
claim for service connection for the 
cause of the veteran's death.  If the 
claim remains unfavorable, the appellant 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time for response.  
Thereafter, the appellant should be 
returned to the Board.


The Board does not intimate any opinion as to the merits of 
the case.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

